Resettled order unanimously modified, on the law and on the facts, and in the exercise of discretion, to the extent of striking therefrom the first decretal paragraph and granting defendant’s cross motion, and, as so modified, affirmed, without costs. It is not oppressive, inequitable or unfair to allow this controversy, arising out of the transactions of plaintiff’s Chicago office in selling certain securities to Illinois residents in violation of the Illinois Securities Law, and involving a dispute as to whether subsequent payments made by plaintiff to these customers constituted damages of penalties under Illinois law, to proceed unimpeded in the courts of Illinois. All necessary parties and witnesses are available there and plaintiff has already interposed counterclaims in that action for the identical relief sought here. Plaintiff makes no showing of any irreparable harm that will ensue if the Illinois action continues in its normal course, and if an attempt is made in Illinois to avoid a multiplicity of suits and restrain the action brought here, plaintiff will have ample opportunity there to oppose such application. On this record, injunctive interference by the courts of this State with any part of the Illinois proceedings is not warranted. Settle order on notice. Concur ■—Botein, P. J., Breitel, Rabin, M. M. Prank and Stevens, JJ. [15 Misc 2d 287.]